Celebrezze, J.,
concurring in the judgment.
I concur in the judgment herein only insofar as dismissal of appellant’s petition is premised upon noncompliance with R. C. 2725.04. Inasmuch as appellant sought to invoke the jurisdiction of the Court of Common Pleas, the burden was upon him to meet the statutory requirements. In re Hunt (1976), 46 Ohio St. 2d 378, in which appellant contested the jurisdiction of a Juvenile Court pursuant to B. C. 2151.27 and Juv. B. 10, is not applicable to the facts of this case, and reliance thereupon by the majority herein is misplaced.